Exhibit 1 Earning Release ELBIT SYSTEMS REPORTS THIRD QUARTER 2013 RESULTS Backlog of orders at $5.7 billion; Revenues at $731 million; Net income at $49.6 million; Diluted net earnings per share at $1.17 Haifa, Israel, November 14, 2013 – Elbit Systems Ltd. (the “Company”) (NASDAQ: ESLT, TASE: ESLT), the international defense electronics company, reported today its consolidated financial results for the third quarter ended September 30, 2013. In this release, the Company is providing its usual US-GAAP results as well as additional non-GAAP financial data, which are intended to provide investors with a more comprehensive understanding of the Company's business results and trends. Unless otherwise stated, all financial data presented is US- GAAP financial data. Management Comment: Bezhalel (Butzi) Machlis, President and CEO of Elbit Systems, commented: “The solid third quarter results reflect the year-over-year trend of improvements in revenue and profitability resulting from our ongoing focus on efficiency and on realizing the business-wide synergies of our global organization. In line with our decision to further enhance the effectiveness of our technological capabilities, we are placing increased efforts in R&D as well as in sales and marketing, in order to capitalize on the opportunities we are seeing.” Machlis added: “We are encouraged by the global markets' recognition of our innovative solutions, and we believe that, together with our efficiency measures, will maintain future growth.” Third quarter 2013 results: Revenues were $730.6 million in the third quarter of 2013, as compared to $677.5 million in the third quarter of 2012. The main contributors to the Company's revenues were the Airborne and the C4ISR systems areas of operations. Gross profit was $207.4 million (28.4% of revenues) in the third quarter of 2013, as compared to $191.5 million (28.3% of revenues)in the third quarter of 2012. The non-GAAP gross profit in the third quarter of 2013 was $212.9 million (29.1% of revenues), compared to $196.6 million (29.0% of revenues) in the third quarter of 2012. Research and development expenses, net were $54.0 million (7.4% of revenues) in the third quarter of 2013, as compared to $50.7 million (7.5% of revenues) in the third quarter of 2012. Marketing and selling expenses were $61.9 million (8.5% of revenues) in the third quarter of 2013, as compared to $59.0 million (8.7% of revenues) in the third quarter of 2012. General and administrative expenses, net were $30.5 million (4.2% of revenues) in the third quarter of 2013, as compared to $32.7 million (4.8% of revenues) in the third quarter of 2012. Operating income was $61.1 million (8.4% of revenues), as compared to $49.0 million (7.2% of revenues) in the third quarter of 2012. The non-GAAP operating income in the third quarter of 2013 was $72.3 million (9.9% of revenues), as compared to $61.0 million (9.0% of revenues) in the third quarter of 2012. The increase in the operating income was mainly due to cost savings and improved efficiency measures taken by the Company. Earning Release Financial expenses, net were $6.6 million in the third quarter of 2013, as compared to $5.5 million in the third quarter of 2012. Taxes on income were $7.5 million (effective tax rate of 13.6%) in the third quarter of 2013, as compared to taxes on income of $4.9 million (effective tax rate of 11.2%) in the third quarter of 2012. Equity in net earnings of affiliated companies and partnerships was $3.4 million (0.5% of revenues) in the third quarter of 2013, as compared to $1.0 million (0.2% of revenues) in the third quarter of 2012. Net income attributable to non-controlling interests was $1.6 million in the third quarter of 2013, as compared to a net income of $0.4 million in the third quarter of 2012. Net income attributable to the Company's ordinary shareholders was $49.6 million (6.8% of revenues) in the third quarter of 2013, as compared to $39.5 million (5.8% of revenues) inthe third quarter of 2012. The non-GAAP net income in the third quarter of 2013 was $55.8 million (7.7% of revenues), as compared to $49.4 million (7.3% of revenues) in the third quarter of 2012. Diluted net earnings per share attributable to the Company's ordinary shareholders were $1.17 for thethird quarter of 2013, as compared with $0.95 for thethird quarter of 2012. The non-GAAP diluted net earnings per share in the third quarter of 2013 were $1.32, as compared to $1.18 in the third quarter of 2012. The Company’s backlog of orders as of September 30, 2013 was $5,697 million, as compared with $5,804 million as of June 30, 2013 and $5,683 million as of December 31, 2012. Approximately 68% of the backlog relates to orders outside of Israel. Approximately 49% of the Company's backlog as of September 30, 2013 is scheduled to be performed during the fourth quarter of 2013 and in 2014. Operating cash flow was $24.1 millionduring the first nine months of 2013, as compared to $61.0 millionin the first nine months of 2012. Non-GAAP financial data: The following non-GAAP financial data is presented to enable investors to have additional information on the Company's business performance as well as a further basis for periodical comparisons and trends relating to the Company's financial results. The Company believes such data provides useful information to investors by facilitating more meaningful comparisons of the Company's financial results over time. Such non-GAAP information is used by the Company's management to make strategic decisions, forecast future results and evaluate the Company's current performance. However, investors are cautioned that, unlike financial measures prepared in accordance with GAAP, non-GAAP measures may not be comparable with the calculation of similar measures for other companies. The non-GAAP financial data includes reconciliation adjustments regarding non-GAAP gross profit, operating income, net income and diluted EPS. In arriving at non-GAAP presentations, companies generally factor out items such as those that have a non-recurring impact on the income statements, various non-cash items, significant effects of retroactive tax legislation and changes in accounting guidance and other items which, in management's judgment, are items that are considered to be outside of the review of core operating results. In the Company's non-GAAP presentation, the Company made certain adjustments, as indicated in the table below. These non-GAAP measures are not based on any comprehensive set of accounting rules or principles. The Company believes that non-GAAP measures have limitations in that they do not reflect all of the amounts associated with the Company's results of operations, as determined in accordance with GAAP, and that these measures should only be used to evaluate the Company's results of operations in conjunction with the corresponding GAAP measures.Investors should consider non-GAAP financial measures in addition to, and not as replacements for or superior to, measures of financial performance prepared in accordance with GAAP. - 2 - Earning Release Reconciliation of GAAP to Non-GAAP (Unaudited) Supplemental Financial Data: (U.S. Dollars in millions) Nine Months Ended September 30 Three Months Ended September 30 Year Ended December 31 GAAP gross profit Adjustments: Amortization ofintangible assets Non-GAAP gross profit Percent of revenues % GAAP operating income Adjustments: Amortization of intangible assets 34.2 36.2 11.2 12.0 49.2 Legal settlement, net ) - Non-GAAP operating income Percent of revenues % GAAP net incomeattributable to Elbit Systems’ shareholders Adjustments: Amortization of intangible assets Legal settlement, net ) - Gain from changes in holdings ) ) ) - ) Adjustment of loss (gain) from discontinued operations, net ) - Related tax benefits ) Non-GAAP net income attributable to Elbit Systems’ shareholders Percent of revenues % Non-GAAP diluted net EPS - 3 - Earning Release Recent Events: On September 25, 2013 the Company announced that its subsidiary in the U.S., Elbit Systems of America, LLC. was awarded a $44.8 million Indefinite Delivery/Indefinite Quantity contract to be performed over the next five years for the ongoing depot level service and support of the AH-1W Super Cobra helicopter’s Night Targeting System (NTS). On October 6, 2013 the Company announced that its wholly-owned subsidiary, Elbit Systems Electro-optics - Elop Ltd., was awarded a follow-on contract to supply its advanced Digital CoMPASS® electro-optical payload systems to an Asia-Pacific air force to be installed onboard helicopters. The contract will be performed over a three-year period. On October 16, 2013 the Company announced that it was awarded a follow-on contract to supply advanced Helmet Mounted Display (HMD) systems for the Republic of Korea Army’s SURION helicopter. The contract will be performed over a four-year period. Dividend: The Board of Directors declared a dividend of $0.30 per share for the third quarterof 2013. The dividend’s record date is November 26, 2013, and the dividend will be paid on December 9, 2013. The dividend will be distributed from preferred enterprise profits (as defined in the Israeli tax law) net of taxes and levies of 15%. Conference Call: The Company will also be hosting a conference call later today, November 14, 2013 at 9:00am Eastern Time. On the call, management will review and discuss the results and will be available to answer questions. To participate, please call one of the teleconferencing numbers that follow. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Numbers: 1 UK Dial-in Number: 0 ISRAEL Dial-in Number: 03 918 0609 INTERNATIONAL Dial-in Number:+ at 9:00am Eastern Time; 6:00am Pacific Time; 2:00pm UK Time; 4:00pm Israel Time This call will also be broadcast live on Elbit Systems’ web-site at http://www.elbitsystems.com. An online replay will be available from 24 hours after the call ends. Alternatively, for two days following the call, investors will be able to dial a replay number to listen to the call. The dial-in numbers are: 1 (US) or +(Israel and International). - 4 - Earning Release About Elbit Systems: Elbit Systems Ltd. is an international defense Electronics Company engaged in a wide range of programs throughout the world. The Company, which includes Elbit Systems and its subsidiaries, operates in the areas of aerospace, land and naval systems, command, control, communications, computers, intelligence surveillance and reconnaissance ("C4ISR"), unmanned aircraft systems ("UAS"), advanced electro-optics, electro-optic space systems, EW suites, airborne warning systems, ELINT systems, data links and military communications systems and radios. The Company also focuses on the upgrading of existing military platforms, developing new technologies for defense, homeland security and commercial aviation applications and providing a range of support services. For additional information, visit: www.elbitsystems.com. Attachments: Consolidated balance sheets Consolidated statements of income Consolidated statements of cash flow Consolidated revenue distribution by areas of operations and by geographical regions Company Contact: Joseph Gaspar, Executive VP & CFO Tel:+972-4-8316663 j.gaspar@elbitsystems.com Dalia Rosen, VP, Head of Corporate Communications Tel: +972-4-8316784 dalia.rosen@elbitsystems.com Elbit Systems Ltd. IR Contact: Ehud Helft Kenny Green CCG Investor Relations Tel: 1-646-201-9246 elbitsystems@ccgisrael.com This press release contains forward looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended) regarding Elbit Systems Ltd. and/or its subsidiaries (collectively the Company), to the extent such statements do not relate to historical or current fact.Forward Looking Statements are based on management’s expectations, estimates, projections and assumptions.Forward looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, as amended.These statements are not guarantees of future performance and involve certain risks and uncertainties, which are difficult to predict.Therefore, actual future results, performance and trends may differ materially from these forward looking statements due to a variety of factors, including, without limitation: scope and length of customer contracts; governmental regulations and approvals; changes in governmental budgeting priorities; general market, political and economic conditions in the countries in which the Company operates or sells, including Israel and the United States among others; differences in anticipated and actual program performance, including the ability to perform under long-term fixed-price contracts; and the outcome of legal and/or regulatory proceedings.The factors listed above are not all-inclusive, and further information is contained in Elbit Systems Ltd.’s latest annual report on Form 20-F, which is on file with the U.S. Securities and Exchange Commission. All forward looking statements speak only as of the date of this release. The Company does not undertake to update its forward-looking statements. (FINANCIAL TABLES TO FOLLOW) - 5 - Earning Release ELBITSYSTEMS LTD. CONSOLIDATED BALANCE SHEETS (In thousands of U.S. Dollars) September 30, December 31, Unaudited Audited Assets Current assets: Cash and cash equivalents Short-term bank deposits Available-for-sale marketable securities Trade and unbilled receivables, net Other receivables and prepaid expenses Inventories, net of customers advances Total current assets Investments in affiliated companies, partnerships and other companies Long-term trade and unbilled receivables Long-term bank deposits and other receivables Deferred income taxes, net Severance pay fund Property, plant and equipment, net Goodwill and other intangible assets, net Total assets Liabilities and Equity Short-term bank credits and loans Current maturities of long-term loans and Series A Notes Trade payables Other payables and accrued expenses Customer advances in excess of costs incurred on contracts in progress Long-term loans, net of current maturities Series A Notes, net of current maturities Employee benefit liabilities Deferred income taxes and tax liabilities, net Customer advances in excess of costs incurred on contracts in progress Other long-term liabilities Elbit Systems Ltd.'s equity Non-controlling interests Total equity Total liabilities and equity - 6 - Earning Release ELBITSYSTEMS LTD. CONSOLIDATED STATEMENTS OF INCOME (In thousands of U.S. Dollars, except for share and per share amounts) Nine Months Ended September 30 Three Months Ended September 30 Year Ended December 31 Unaudited Audited Revenues Cost of revenues Gross profit Operating expenses: Research and development, net Marketing and selling General and administrative, net Operating income Financial expenses, net ) Other income, net 76 78 Income before income taxes Taxes on income Equity in net earnings of affiliated companies and partnerships Income from continuing operations Income (loss) from discontinued operations, net ) - ) ) Net income Less: net income attributable to non-controlling interests ) Net income attributable to Elbit Systems Ltd.'s shareholders Earnings per share attributable to Elbit Systems Ltd.'s shareholders: Basic net earnings per share Continuing operations Discontinued operations ) - ) ) Total Diluted net earnings per share Continuing operations Discontinued operations ) - ) ) Total Weighted average number of shares used in computation of basic earnings per share Weighted average number of shares used in computation of diluted earnings per share Amounts attributable to Elbit Systems Ltd.'s shareholders Income from continuing operations, net of income tax Discontinued operations, net of income tax ) - ) ) Net income attributable to Elbit Systems Ltd.'s shareholders - 7 - Earning Release ELBITSYSTEMS LTD. CONSOLIDATED STATEMENTS OF CASH FLOW (In thousands of U.S. Dollars) Nine Months Ended Year Ended September 30, December 31, Unaudited Audited CASH FLOWS FROM OPERATING ACTIVITIES Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Discontinued operations, net ) Stock-based compensation Amortization of Series A Notes discount (premium) and related issuance costs, net ) Deferred income taxes and reserve, net Loss (gain) on sale of property, plant and equipment ) ) Gain on sale of investment ) ) ) Equity in net earnings of affiliated companies and partnerships, net of dividend received(*) Changes in operating assets and liabilities, net of amounts acquired: Increase in short and long-term trade receivables and prepaid expenses ) ) ) Decrease (increase) in inventories, net ) ) Increase (decrease) in trade payables, other payables and accrued expenses ) ) Severance, pension and termination indemnities, net ) ) Increase (decrease) in advances received from customers ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) ) Investments in affiliated companies and other companies ) ) ) Proceeds from sale of property, plant and equipment Proceeds from sale of investments Investment in long-term deposits ) ) ) Proceeds from sale of long-term deposits Investment in short-term deposits and available-for-sale securities ) ) ) Proceeds from sale of short-term deposits and available-for-sale securities Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of options Repayment of long-term loans ) ) ) Proceeds from long-term loans Proceeds from issuance of Series A Notes - Series A Notes issuance costs - - ) Purchase of treasury shares - ) ) Repayment of Series A Notes ) ) ) Dividends paid (**) Tax benefit in respect of options exercised - - Change in short-term bank credit and loan, net ) ) ) Net cash used in financing activities ) ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD * Dividend received from affiliated companies and partnerships **Dividends paid to the Company’s shareholders and a minority shareholder of a subsidiary. - 8 - Earning Release ELBITSYSTEMS LTD. DISTRIBUTION OF REVENUES CONSOLIDATED REVENUES BY AREAS OF OPERATION: Nine Months Ended Three Months Ended September 30 September 30 $ millions % $ millions % $ millions % $ millions % Airborne systems Land vehicles systems C4ISR systems Electro-optic systems Other (mainly non-defense engineering and production services) Total CONSOLIDATED REVENUES BY GEOGRAPHICAL REGIONS: Nine Months Ended Three Months Ended September 30 September 30 $ millions % $ millions % $ millions % $ millions % Israel North America Europe Asia Pacific Latin America Other countries Total - 9 -
